Order unanimously affirmed' without costs. Memorandum: Plaintiffs commenced this action in Supreme Court, Onondaga County, seeking damages for injuries sustained by Thomas G. Geraghty (plaintiff) in a farming accident that occurred in Washington County. Plaintiffs are residents of Washington County. The accidént occurred when plaintiff was servicing components of a liquid manure storage/handling system (system) manufactured and sold by defendant, a Delaware corporation with its principal office in Onondaga County.
Supreme Court properly granted defendant’s motion for a change of venue pursuant to CPLR 510 (3). In support of the *1017motion, defendant submitted evidence demonstrating that six nonparty witnesses reside or work in Washington County and that their testimony is “necessary and material upon the trial of action” (Jansen v Bernhang, 149 AD2d 468, 469; see, Rodriguez v St. Paul’s Catholic Church, 162 AD2d 1017, 1017-1018). Further, the action arose in Washington County and, absent cogent reasons to direct otherwise, the trial should be held there (see, Rodriguez v Wilson, 201 AD2d 636, 637).
In opposition to the motion, plaintiffs failed to submit evidence supporting their choice of venue (see, Rodriguez v St. Paul’s Catholic Church, supra, at 1018). Plaintiffs did not identify any nonparty witnesses residing in Onondaga County, and speculation that witnesses familiar with the design and manufacture of the system reside there is insufficient to support plaintiffs’ choice of venue (see, Thorner-Sidney Press v Merling Marx & Seidman, 115 AD2d 328, 328-329). (Appeal from Order of Supreme Court, Onondaga County, McCarthy, J. — Venue.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Gorski, JJ.